DETAILED ACTION

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 recites the limitation "external device" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11,375,323. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are broader and therefore anticipated by the claims in the patent. 

	Claim 1 is anticipated by claim 1 of the patent.
	Claim 2 is anticipated by claim 2 of the patent.
	Claim 3 is anticipated by claim 3 of the patent.
	Claim 4 is anticipated by claim 4 of the patent.
	Claim 5 is anticipated by claim 5 of the patent.
Claim 6 is anticipated by claim 6 of the patent.
Claim 7 is anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 10 of the patent.
Claim 9 is anticipated by claim 10 of the patent.
Claim 10 is anticipated by claim 8 of the patent.
Claim 11 is anticipated by claim 11 of the patent.
Claim 12 is anticipated by claim 1 of the patent.
Claim 13 is anticipated by claim 13 of the patent.
Claim 14 is anticipated by claim 14 of the patent.
Claim 15 is anticipated by claim 1 of the patent.
Claim 16 is anticipated by claim 16 of the patent.
Claim 17 is anticipated by claim 17 of the patent.
Claim 18 is anticipated by claim 18 of the patent.
Claim 19 is anticipated by claim 19 of the patent.
Claim 20 is anticipated by claim 20 of the patent.	
Claim 21 is anticipated by claim 21 of the patent.	
Claim 22 is anticipated by claim 22 of the patent.	
Claim 23 is anticipated by claim 23 of the patent.	
Claim 24 is anticipated by claim 24 of the patent.	
Claim 25 is anticipated by claim 25 of the patent.	
Claim 26 is anticipated by claim 26 of the patent.	
Claim 27 is anticipated by claim 27 of the patent.	
Claim 28 is anticipated by claim 28 of the patent.	
Claim 29 is anticipated by claim 29 of the patent.	
Claim 30 is anticipated by claim 30 of the patent.	
Claim 31 is anticipated by claim 31 of the patent.	
Claim 32 is anticipated by claim 32 of the patent.	

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6.	Claims 1-8, 12, 13 and 17-32 rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Westermann et al, U.S. Patent Application Publication No. 2017/0318400 (hereinafter Westermann).
	Regarding claim 1, Westermann discloses a hearing device (see 10, 11 from Figure 1) configured to provide sound for a user of the hearing device, the hearing device comprising:
	a processing unit (see 121 from Figure 1); and
	a memory unit (see 123 from Figure 1);
	wherein the hearing device is configured to communicate with an electronic device (see 225 from Figure 7);
	wherein the processing unit is configured to:
	obtain information from the electronic device, the information associated with a verification performed based on data (see step 255 from Figure 7), and 
	allow the hearing device to be set based on the information from the electronic device (see step 285 from Figure 6); and
	wherein the data comprises an identifier (from Figure 7, see Write permission command), and wherein the verification is based on the identifier.

Regarding claim 2, see paragraph 0028.	Regarding claim 3, see Figure 1.
Regarding claim 4, see Figure 1.
Regarding claim 5, see paragraph 0075.
Regarding claim 6, see paragraph 0075.
Regarding claim 7, see paragraph 0075.
Regarding claim 8, see Figure 7.

Regarding claim 12, see Figure 1.
Regarding claim 13, see Figure 1.

Regarding claim 17, see Figure 1.
Regarding claim 18, see Figure 1.
Regarding claim 19, see Figure 1.
Regarding claim 20, see Figure 1.
Regarding claim 21, see Figure 1.
Regarding claim 22, see Figure 1.
Regarding claim 23, see Figure 1.
Regarding claim 24, see Figure 1.
Regarding claim 25, see Figure 1.
Regarding claim 26, see Figure 1.
Regarding claim 27, see Figure 1.
Regarding claim 28, see Figure 1.
Regarding claim 29, see Figure 1.
Regarding claim 30, see Figure 1.
Regarding claim 31, see Figure 7.
Regarding claim 32, see Figure 7.

	
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Westermann in further view of Ubezio et al, U.S. Patent Application Publication No. 2012/0140962 (hereinafter Ubezio).
	Regarding claim 14, Westermann does not explicitly teach that the processing unit is configured to proceed to a model update mode or a non-operative mode of the hearing device if the verification fails. All the same, Ubezio discloses that the processing unit is configured to proceed to a model update mode or a non-operative mode of the hearing device if the verification fails (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Westermann wherein the processing unit is configured to proceed to a model update mode or a non-operative mode of the hearing device if the verification fails as taught by Ubezio. This modification would have improved the system’s reliability preventing unauthorized devices from being used. 

Allowable Subject Matter
9.	Claims 9-11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
	
Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 13, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652